Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Mountain Vista Health Center,
(CCN: 06-5015),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-16-554
Decision No. CR4719

Date: October 7, 2016

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid
Services (CMS) sustaining its determination to deny payment to Petitioner,
Mountain Vista Health Center, a skilled nursing facility, for a period that began on
April 6, 2016 and that ran through May 8, 2016.

I. Background

Petitioner requested a hearing in order to challenge CMS’s determination to
impose a denial of payment for new admissions. CMS moved for summary
judgment, filing a brief plus 18 proposed exhibits that it identified as CMS Ex. 1-
CMS Ex. 18. Petitioner filed a brief in opposition to CMS’s motion (Response)
plus five proposed exhibits that it identified as P. Ex. 1-P. Ex. 5. I receive these
exhibits into the record for purposes of deciding CMS’s motion.
II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The sole issue is whether CMS is authorized to impose a denial of payment for
new Medicare admissions against Petitioner for the period that ran from April 6
through May 8, 2016.

CMS predicates its remedy determination on findings that were made at two
surveys of Petitioner’s facility: a complaint survey completed on March 7, 2016;
and, a revisit survey completed on May 9, 2016. At the complaint survey, the
surveyor found that Petitioner failed to comply with Medicare participation
requirements, most pertinently, 42 C.F.R. § 483.25(c). This regulation requires a
facility to: ensure that residents do not develop avoidable pressure sores; and, to
provide all residents who have sores with the necessary treatment and services to
promote healing.’ At the revisit survey, the surveyor concluded that Petitioner had
not completely corrected its deficiencies prior to midnight on May 8, 2016, despite
its assertions that it had corrected all deficiencies as of March 22, 2016.

Petitioner does not challenge the findings of noncompliance that were made at the
May 9 survey.” It argues only that it corrected all of its deficiencies by March 22,
2016 and that no remedy should be imposed against it.

' In its brief in support of summary judgment, CMS discusses in some detail the
findings of errors and omissions of Petitioner’s staff that undergird CMS’s
noncompliance findings. CMS’ pre-hearing brief and motion for summary
judgment at 4-8. It is unnecessary to discuss these findings here inasmuch as
Petitioner does not contest them.

? In its hearing request, Petitioner did not challenge the surveyor’s findings of
noncompliance. However, in their Response, counsel for Petitioner now argues
that the surveyor’s finding that seat cushions were not correctly inflated is at least
erroneous in part by challenging the surveyor’s methodology for testing the
cushions and also by arguing that the cushions were inflated pursuant to the
manufacturer’s recommendations. | find this new argument to be irrelevant. As I
discuss in detail in this decision, the issue is not whether particular cushions were
properly inflated but whether Petitioner had in place a system for insuring that
they were. Petitioner offered no facts that address this issue.
B. Findings of Fact and Conclusions of Law

The undisputed facts establish that Petitioner did not correct its noncompliance
with 42 C.F.R. § 483.25(c) before May 9, 2016. Consequently, CMS is authorized
to impose the remedy of denial of payment for new Medicare admissions for each
day of a period beginning on April 6 and running through May 8, 2016.

Petitioner submitted a plan of correction in response to the noncompliance
findings that were made at the March 7 survey. State agency authorities initially
rejected the plan but ultimately accepted a second, amended plan that Petitioner
filed on March 24, 2016. CMS Exs. 13-15. In that plan, Petitioner set forth a
number of corrective actions and avowed that it would attain compliance with all
participation requirements by March 22, 2016. CMS Ex. 15.

However, and as CMS points out, Petitioner could not have completed some of the
corrective actions by March 22 (two days prior to the date when Petitioner filed its
amended plan). For example, one of the corrective actions proposed by Petitioner
was to have its nursing leadership team conduct weekly audits to assure that all
corrective actions dealing with wound care were being implemented. CMS Ex. 15
at 2. Those audits would, in turn, be discussed on a monthly basis at Petitioner’s
quality assurance meeting and action plans were to be developed as needed. Jd.
Petitioner could not possibly implement this corrective action before some time in
the latter part of April 2016 inasmuch as it filed its amended plan on March 24.

CMS also contends — and the undisputed facts support its assertion — that
Petitioner did not have in place prior to May 9, 2016 a system for consistently
monitoring pressure-relieving cushions that were designed to protect residents
from developing pressure sores or from exacerbating existing sores. CMS Ex. 17;
CMS Ex. 18. The surveyor who conducted the May 9 revisit found that some of
these cushions were not properly inflated. CMS Ex. 18. But, more important,
Petitioner’s staff was not able to confirm when these cushions had most recently
been checked for proper inflation and Petitioner’s administrator acknowledged
that there was no system in place for checking and documenting the functionality
of the cushions. Jd.

Petitioner also argues that there is a disputed fact issue as to whether the surveyor
“totally ignored evidence of Petitioner’s system for monitoring . . . .” seat
cushions. Response at 9. Notwithstanding this assertion, Petitioner offered no
facts showing there was any system in place for regularly checking and monitoring
seat cushions. Petitioner asserts that its manager instructed its nursing director to
pinch a cushion and, based on her determination that the cushion was leaking,
Petitioner ordered a new one. It cites this as evidence of “our process for
monitoring these devices for defects or malfunctioning and reporting the need for
areplacement.” P. Ex. 5 at 3. But, that is not evidence of a system for checking
cushions, but rather only proof that on one occasion, the staff determined that a
cushion was leaking. I cannot reasonably infer from such facts that Petitioner
actually had a system in place for checking its cushions for proper inflation prior
to May 9.

A skilled nursing facility that is not complying with Medicare participation
requirements is presumed to remain out of compliance until it proves that it has
corrected its deficiencies. Taos Living Ctr., DAB No. 2293, at 20 (2009). The
facility must establish that it has completely corrected all of its deficiencies. The
burden of persuasion rests entirely on the facility to show that it has attained
compliance. Owensboro Place & Rehab. Ctr., DAB No. 2397, at 12-13 (2011).
Mere representation of compliance is insufficient to prove that compliance has
been attained. The allegations of compliance in a plan of correction, standing
alone, do not prove compliance. A facility must produce actual evidence of
compliance in order to prove that it corrected its deficiencies. Florence Park Care
Ctr., DAB No. 1931, at 30 (2004).

The undisputed facts establish that Petitioner did not satisfy this burden prior to
May 9, 2016. As I have discussed, Petitioner could not possibly have
implemented all of its corrective actions by March 22, 2016, as it contends to have
done. But, more significantly, Petitioner plainly failed to ensure that its residents
were protected from developing avoidable pressure sores by May 9. It did not
have in place by that date a system that would assure that protective seat cushions
were functional.

Petitioner offers several arguments in opposition to CMS’s motion and I find them
to be without merit. First, Petitioner contends that CMS’s entire case is predicated
on a surveyor’s allegedly incorrect finding that one or more of the seat cushions
that she examined on May 9 were underinflated. Petitioner’s Response in
Opposition to CMS’s Motion for Summary Judgment (Response) at 4; see
Petitioner’s request for hearing. That assertion is incorrect. The surveyor actually
found that several cushions were not inflated properly. CMS Ex. 17; CMS Ex. 18.
But, Petitioner would not have attained compliance by May 9 even if all of the
cushions examined by the surveyor on that date were inflated properly. The issue
is not whether a cushion or cushions were improperly inflated on a particular date
but whether Petitioner had in place a system for assuring that the cushions were
inflated correctly.

Second, Petitioner asserts that CMS’s entire case rests on the surveyor’s allegedly
ad hoc procedures for testing whether cushions were inflated properly. Response
at 4. That assertion also is incorrect. It is true that the surveyor reached
conclusions on May 9 that some of the cushions were not properly inflated. She
didn’t base those judgments solely on her own testing of the cushions. Petitioner’s
staff admitted to the surveyor that some of the cushions were not properly inflated.
CMS Ex. 17; CMS Ex. 18. But, even if that were not so, CMS’s case does not
hinge at all on whether cushions were properly inflated on May 9 but, rather, on
whether Petitioner had a system in place for checking these cushions.

Petitioner complains that the surveyor who conducted the May 9 survey failed to
interview nurse aides on Petitioner’s staff to determine how they were using seat
cushions to protect residents. Response at 6. Even if that were so, that does not
relieve Petitioner of the burden of producing evidence that it complied with
participation requirements. The burden of coming forward with such evidence and
proving compliance rests on Petitioner and not on CMS. If Petitioner has
evidence — consisting of nurse aide testimony — showing that it was compliant as
of May 9 then it should have produced it.

Petitioner also contends that, with respect to the specific residents using seat
cushions, the surveyor ignored resident care plans that list interventions to be
employed in order to protect residents. Response at 6. Again, it is Petitioner’s
burden to produce care plans, not CMS’s burden. If in fact, resident care plans
establish compliance, then Petitioner ought to have offered them as evidence. It
does not attain compliance by asserting that CMS should have considered these
plans.

When Petitioner’s arguments are considered, either individually or collectively,
they fail to address CMS’s central point. Petitioner needed to have some system
in place to assure that seat cushions designed to protect its residents from
developing or exacerbating pressure sores were being utilized properly and that
they were correctly inflated. It offered no evidence prior to May 9, 2016, that it
had such a system in place. Consequently, and notwithstanding Petitioner’s
arguments and assertions, Petitioner has failed to adduce facts showing that it
attained full compliance with participation requirements prior to May 9.

CMS is authorized to impose the remedy of denial of payment for new Medicare
admissions in the case where a facility manifests any failure to comply
substantially with participation requirements. 42 C.F.R. § 488.417. Petitioner’s
failure to prove that it attained compliance prior to May 9, 2016, justifies CMS’s
determination to implement that remedy here.

/s/
Steven T. Kessel
Administrative Law Judge

